Case: 13-10200    Date Filed: 10/09/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 13-10200
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 2:10-cv-00260-WCO


BOBBIE N. HILL,
LARRY GAGE,

                                                          Plaintiffs-Appellees,
versus


WILLIAM RANDY CLARK,

                                                         Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                               (October 9, 2013)

Before HULL, JORDAN, and HILL, Circuit Judges.
               Case: 13-10200     Date Filed: 10/09/2013    Page: 2 of 2


PER CURIAM:

      William Randal Clark appeals the denial of his motion for attorneys’ fees,

which he filed a year and a day after the plaintiffs herein filed their notice of

voluntary dismissal of this action. In a 34-page opinion in which he recounted the

facts of this case with which he was personally and thoroughly familiar, Judge

O’Kelley denied the motion as untimely. In his opinion, Judge O’Kelley

considered and rejected every possible legal theory under which Clark might be

entitled to recover such fees. We can find nothing to add to this careful

examination of Clark’s motion. Accordingly, the decision of the district court

denying Clark’s motion for attorneys’ fees is hereby

      AFFIRMED.




                                           2